  Case 1:20-cv-02155-FB Document 18 Filed 09/15/21 Page 1 of 6 PageID #: 377




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 JUSTIN LUDWIG,

                       Plaintiff,
                                                     MEMORANDUM AND ORDER
        -against-
                                                     Case No. 1:20-cv-02155-FB
 COMMISSIONER OF SOCIAL
 SECURITY,


                        Defendant.
 ------------------------------------------------x


 Appearances:
 For the Plaintiff:                                  For the Defendant:
 HAROLD SKOVRONSKY                                   MARK J. LESKO
 1810 Avenue N                                       Acting United States Attorney
 Brooklyn, NY 11230                                  By: DENNIS J. CANNING
                                                     Special Assistant United States Attorney
                                                     Eastern District of New York
                                                     271 Cadman Plaza East, 7th Floor
                                                     Brooklyn, NY 11201

BLOCK, Senior District Judge:

       Justin Ludwig (“Ludwig”) seeks review of the Commissioner of Social

Security’s denial of his application for disability insurance benefits (“DIB”). Both

parties move for judgment on the pleadings. For the following reasons, Ludwig’s

motion is granted, the Commissioner’s motion is denied, and this case is remanded

for further proceedings.


                                                1
  Case 1:20-cv-02155-FB Document 18 Filed 09/15/21 Page 2 of 6 PageID #: 378




                                        I.

      Ludwig was employed as a real estate manager until he ceased working as of

May 1, 2016 due to his anxiety and depression. Ludwig filed an application for

DIB on February 22, 2017. After his claim was denied on May 24, 2017, he

requested a hearing. Ludwig appeared before Administrative Law Judge Michael

Friedman (“the ALJ”) at a hearing on January 18, 2019. The ALJ denied Ludwig’s

appeal, concluding that Ludwig retained the capacity to perform unrestricted

physical work, but with only occasional interaction with supervisors and coworkers

and no contact with the public. Ludwig then submitted a request for review with

the Social Security Appeals Council that was denied on April 23, 2020, producing

this appeal.

                                        II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir.

2004); see also 42 U.S.C. § 405(g). “[S]ubstantial evidence ... means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708

F.3d 409, 417 (2d Cir. 2013).




                                         2
  Case 1:20-cv-02155-FB Document 18 Filed 09/15/21 Page 3 of 6 PageID #: 379




                                         III.

      The ALJ erred in concluding that the opinion of Ludwig’s treating

psychiatrist, Dr. Elshafei, was unsupported by his treatment records and therefore

entitled only to “minimal weight.” AR 40.

      The treating physician rule dictates that the opinion of a treating physician as

to the nature and severity of an impairment is given “‘controlling weight’ so long

as it is ‘well supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case

record.’” Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008) (citing 20 C.F.R. §

404.1527(d)(2)). In deciding whether the ALJ gave “appropriate weight” to a

treating physician’s opinion, the Court applies the two-step framework laid out in

Estrella v. Berryhill, 925 F.3d 90 (2d Cir. 2019). At step one, “the ALJ must

decide whether the opinion is entitled to controlling weight.” Id. at 95. At step two,

“if the ALJ decides the opinion is not entitled to controlling weight, [he or she]

must determine how much weight, if any, to give it” and must “explicitly consider”

the four nonexclusive Burgess factors:

      (1) the frequen[cy], length, nature, and extent of treatment; (2) the
      amount of medical evidence supporting the opinion; (3) the
      consistency of the opinion with the remaining medical evidence; and
      (4) whether the physician is a specialist.

      Here, the ALJ’s decision presented an inappropriately one-sided view of

Ludwig’s mental health records. The ALJ also offered only a conclusory
                                          3
  Case 1:20-cv-02155-FB Document 18 Filed 09/15/21 Page 4 of 6 PageID #: 380




explanation for his decision not to accord controlling weight to the opinion of

Ludwig’s treating physician, Dr. Elshafei, and plainly failed to consider the

Burgess factors in determining to afford Dr. Elshafei’s assessment minimal weight.

      The record, including Dr. Elshafei’s own treatment notes, clearly establish

Ludwig’s history of social anxiety and panic disorder. See AR 220-25. Dr. Elshafei

observed and documented that Ludwig had “trouble sleeping,” “excessive crying

spells” and “[a] hard time communicating with others,” as well as “chronic anxious

feeling[s]” that “[increase] a lot around people,” and “poor” social abilities. Id. In

line with these treatment notes, Dr. Elshafei’s assessment indicates that Ludwig

has serious mental deficits that hinder his ability to follow instructions and interact

with supervisors, and that Ludwig is unable to make simple work-related decisions

or to interact appropriately with coworkers. AR 320-322. The reports submitted by

the Social Security Administration’s consulting examiner, Dr. Georgiou, and

Ludwig’s treating psychotherapist, Ms. Lewis, were also in line with Dr. Elshafei’s

assessment and treatment notes. AR 232, 312-315 (noting respectively that Ludwig

has “anxiety-related symptoms,” such as “worrying,” “feeling irritable” and trouble

sleeping, and exhibits “psychiatric difficulties [which] may significantly interfere

with [his] ability to function on a daily basis”; and also that Ludwig experiences

panic when leaving the house and that his “ability to function is severely limited by

his symptoms”).


                                           4
  Case 1:20-cv-02155-FB Document 18 Filed 09/15/21 Page 5 of 6 PageID #: 381




      However, instead of focusing on the well-developed record of Ludwig’s

debilitating mental illness, as supported by both treating and consulting physicians,

the ALJ focused on isolated reports that Ludwig’s mood was only “slightly

irritable.” AR 38.

      The Second Circuit has explained that “[c]ycles of improvement and

debilitating symptoms are a common occurrence, and in such circumstances it is

error for an ALJ to pick out a few isolated instances of improvement over a period

of months or years and to treat them as a basis for concluding a claimant is capable

of working.” Estrella v. Berryhill, 925 F.3d 90, 97 (2d Cir. 2019) (citing Garrison,

759 F.3d at 1017). Therefore, a claimant’s condition must be viewed holistically.

In Ludwig’s case, the ALJ improperly cherry-picked from the record, minimizing

the extent and effects of Ludwig’s mental illness, and in doing so failed to accord

the treating physician’s opinion proper weight. See Burgess at 22.

      Additionally, the ALJ erred at step two of the Estrella framework by failing

to explicitly apply the Burgess factors. This was a “procedural error.” Estrella v.

Berryhill, 925 F.3d 90, 96 (2d Cir. 2019). If the “Commissioner has not

[otherwise] provided ‘good reasons’ for [the] weight assignment,” the appropriate

remedy is remand for the ALJ to “comprehensively set forth [his] reasons.” Id.; see

also Guerra v. Saul, 778 Fed. Appx. 75, 77 (2d Cir. 2019). Remand here is

appropriate so that the Burgess factors may be given due consideration.


                                          5
  Case 1:20-cv-02155-FB Document 18 Filed 09/15/21 Page 6 of 6 PageID #: 382




                               CONCLUSION

      Ludwig’s motion is GRANTED, the Commissioner’s motion is DENIED.

This case is REMANDED to the Commissioner for further proceedings consistent

with this opinion.

SO ORDERED.



                                          _/S/ Frederic Block___________
                                          FREDERIC BLOCK
                                          Senior United States District Judge

Brooklyn, New York
September 15, 2021




                                      6
